           Case 4:20-cv-05024-EFS                   ECF No. 20       filed 11/19/20       PageID.1968 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                        FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON


                           SCOTT S.,                                                                     Nov 19, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-5024-EFS
           ANDREW M. SAUL, Commissioner of                           )
                  Social Security,                                   )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 18, is GRANTED. This matter is REVERSED and REMANDED
u
              to the Commissioner of Social Security for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
              405(g). Judgment is entered in favor of the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                        Edward F. Shea                                       on a motion for
      remand.


Date: November 19, 2020                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                           %\ Deputy Clerk

                                                                            Virginia Reisenauer
